 USDC IN/ND case 2:20-cv-00312-JD-JPK document 24 filed 01/22/21 page 1 of 1


                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

 APRIL M. WILLIAMS, individually, and on
 behalf of all others similarly situated,
                                                     Case No. 2:20-cv-00312-TLS-JPK
        Plaintiff,
                                                     Honorable Judge Theresa L. Springmann
 v.
                                                     Magistrate Judge Joshua P. Kolar
 TAX DEFENSE NETWORK, LLC d/b/a
 MONEYSOLVER,

        Defendant.

                                 NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that APRIL M. WILLIAMS (“Plaintiff”) and TAX DEFENSE

NETWORK, LLC d/b/a MONEYSOLVER (“Defendant”), hereby notify the Court the parties

have reached settlement, and are in the process of completing the settlement agreement and filing

dismissal papers. The parties anticipate filing dismissal papers within 45 days.



 DATED: January 22, 2021                             Respectfully submitted,

                                                     APRIL M. WILLIAMS

                                                     By: /s/ Mohammed O. Badwan

                                                     Mohammed O. Badwan
                                                     SULAIMAN LAW GROUP, LTD.
                                                     2500 South Highland Avenue
                                                     Suite 200
                                                     Lombard, Illinois 60148
                                                     +1 630-575-8180
                                                     mbadwan@sulaimanlaw.com




                                                 1
